IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1402-09


WILLIAM RAY PHILLIPS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S MOTION TO EXPEDITE MANDATE AND 
THE STATE'S MOTION TO STAY THE MANDATE
McLENNAN COUNTY


Per curiam. Alcala, J., filed a dissenting statement, with which Price,
Johnson, and Cochran, JJ., joined.

O R D E R

 Appellant was convicted in the 54th District Court of McLennan County of twelve
counts of sexual offenses against his daughter that occurred in 1982 and 1983.  The jury
assessed punishment at confinement for 99 years on five counts, 20 years on other counts,
and 10 years on the remaining counts.  The court of appeals held that the statute of
limitations did not bar the prosecution, and it affirmed the convictions.  Phillips v. State,
No. 10-07-00346-CR, 2009 WL 2644430 (Tex. App.-Waco, Aug. 26, 2009)(not
designated for publication).  Appellant filed a petition for discretionary review, and this
Court reversed the judgment of the court of appeals and remanded the case to the trial
court to enter an order dismissing the indictment.
	Appellant has now filed a motion to expedite the mandate in the case to facilitate
his release.  The State has filed a motion to stay the mandate pending the filing of a
petition for a writ of certiorari to the United States Supreme Court.  
	The State's motion to stay the mandate is granted.  However, bail is hereby set in
the amount of $60,000.00, and it is ORDERED that the trial court order appellant
released from confinement in this cause upon the posting of bail.  The trial court is
required to approve any sureties, and it may set any other appropriate conditions for
appellant's release as long as those conditions do not prevent his release upon the posting
of bail.
	IT IS SO ORDERED this the 21st day of September, 2011.

Do not publish